DETAILED ACTION
This office action is in response to the present application filed on 05/01/2020.
Claims 1-25 are pending of which claims 1, 10, 15, and 21 are independent claims.
IDS, filed on 05/01/2020, is considered.
The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, and 17-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 4-6, and 17-19 recite formulae ": D x 2μ + SBI x T x 2μ   and (D * 2μ + SBI * T * 2μ)            
                
                    
                        N
                    
                    
                        s
                        l
                        o
                        t
                    
                    
                        f
                        r
                        a
                        m
                        e
                        ,
                         
                        μ
                    
                
            
        " as limitation.  These formulae did not identify the different  values  of μ and SBI  and how  they are determined, what the unit of the offset value is 


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20190356524 to Yi (hereinafter “Yi”) in view of US. Pub. 20200288417 to Harada (hereinafter “Harada”).


Regarding claim  1: Yi discloses a  method, comprising: an RMSI offset (D) between a timing reference and a slot carrying the RMSI PDCCH monitoring occasion at the beginning of the sequence of the RMSI PDCCH monitoring occasions, and an RMSI interval (T) between two RMSI PDCCH monitoring occasions in the sequence of RMSI PDCCH monitoring occasions; decoding the PBCH of the first SS block to obtain the SBI of the first SS block, the RMSI offset (D), and the RMSI interval (T) ( Yi, see paragraph [0080], FIG. 8, the offset between SS block and RMSI may be considered, and RMSI (offset) in PDSCH is determined using state information, for example, the state [00: right after the first SS block after CORESET, 01: in the next slot, 10: same position to the first SS block, 11: the second next slot], and to support multiple SS blocks within a slot where multiple RMSI transmission may also be necessary, CORESET configuration may have starting symbol and duration); and determining a timing, with respect to the timing reference, of a first RMSI PDCCH monitoring occasion in the sequence of RMSI PDCCH monitoring occasions based on the obtained SBI of the first SS block, the RMSI offset (D), and the RMSI interval (T) according to the following equation: the timing of the first RMSI PDCCH monitoring occasion = D + SBI * T ( Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain  direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1; 01: Starting position is 1 and the duration is 2; 10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): in this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]).   

However, Yi does not explicitly teach receiving a first synchronization signal block (SS block) from a base station at a user equipment (UE) in a wireless communication system, wherein the first SS block includes a physical broadcast channel (PBCH) carrying a beam index (SBI), the PBCH indicates configuration information of a sequence of remaining minimum system information (RMSI) physical downlink control channel (PDCCH) monitoring occasions each of the RMSI PDCCH monitoring occasions is associated with one of a sequence of SS blocks in an SS block burst set . However, Harada in the same or similar field of endeavor teaches receiving a first synchronization signal block (SS block) from a base station at a user equipment (UE) in a wireless communication system, wherein the first SS block includes a physical broadcast channel (PBCH) carrying a beam index (SBI) ( Harada, see paragraph [0078],  beam information or a beam index  indicates a beam of each of the SS/PBCH blocks of a plurality of frequencies; a beam index may be generated based on the frequency index and the SS/PBCH block index; a beam index may be configured based on the frequency index and the SS/PBCH index or may be an operation value that uses the frequency index and the SS/PBCH index, for example, the beam index may be calculated by using this equation "frequency index*(L-1)+SS/PBCH index (where L may represent a maximum number of SS/PBCH blocks in an SS/PBCH burst set in a frequency range defined by a specification or may represent the number of SS/PBCH blocks that is configured by the base station as information related to transmission of the SS/PBCH blocks and is actually transmitted", the PBCH indicates configuration information of a sequence of remaining minimum system information (RMSI) physical downlink control channel (PDCCH) monitoring occasions(Harada, see paragraph [0045], in FIG. 2A, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to frequency division multiplexing with each SS/PBCH block, in FIG. 2B, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to time division multiplexing with each SS/PBCH block.) each of the RMSI PDCCH monitoring occasions is associated with one of a sequence of SS blocks Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Yi’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively different bands.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction an inter-terminal interference (Harada; [0118]).

Regarding claim 2: Yi discloses the method of claim 1, wherein the timing reference is a starting of each of a sequence of frames transmitted with a period ( Yi, see paragraph [0061], an  RMSI CORESET timing is relative to the detected SS block, implicit QCL relationship between RMSI CORESET and SS block may be determined based on monitoring periodicity, offset and window)

Regarding claim  3: Yi discloses the method of claim 1, further comprising:  monitoring an RMSI control resource set (CORESET) carrying an RMSI PDCCH during the first RMSI PDCCH monitoring occasion according to the determined timing of the first RMSI PDCCH monitoring occasion to detect the RMSI PDCCH (( Yi, see paragraph [0091-0094], the numerology used determines the offset and duration of an RMSI, in order to monitoring an RMSI control resource set (CORESET) carrying an RMSI PDCCH during the first RMSI PDCCH monitoring, it is important to know  the  subcarrier spacing for SS block and for  RMSI, for example, when configuring  an SS block with 30 kHz subcarrier spacing, RMSI with 15 kHz subcarrier spacing, subcarrier spacing  for SS is  twice of that of RMSI and this determines the offset and duration of the RMSI).

Regarding claim  4. The method of claim 1, further comprising: determining the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference according to the following equation: the timing of the first RMSI PDCCH monitoring occasion in slot = D x 2μ + SBI x T x 2μ  wherein the RMSI offset (D) and the RMSI interval (T) are provided as a number of ms, and g is an index of a numerology for transmission of RMSI PDCCHs carried in the RMSI PDCCH monitoring occasions ( Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]).   

Regarding claim  5: Yi discloses the method of claim 1, further comprising: determining the timing of the first RMSI PDCCH monitoring occasion with respect to a start time of a frame containing the RMSI PDCCH monitoring occasion according to the following equation: the timing of the first RMSI PDCCH monitoring occasion in slot within the frame = (D * 2μ + SBI * T * 2μ)                
                    
                        
                            N
                        
                        
                            s
                            l
                            o
                            t
                        
                        
                            f
                            r
                            a
                            m
                            e
                            ,
                             
                            μ
                        
                    
                
             , wherein the RMSI offset (D) and the RMSI interval (T) are provided as a number of ms, and N frame , represents a number of slots  Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]).   

Regarding claim  6: Yi discloses the method of claim 5, further comprising: determining the timing of the first RMSI PDCCH monitoring occasion with respect to the start time of the frame containing the RMSI PDCCH monitoring occasion according to the following equations: the timing of the first RMSI PDCCH monitoring occasion in slot within the frame = (D x 2μ + SBI x T )                
                    
                        
                            N
                        
                        
                            s
                            l
                            o
                            t
                        
                        
                            f
                            r
                            a
                            m
                            e
                            ,
                             
                            μ
                        
                    
                
             = (D x 2μ + SBI )                
                    
                        
                            N
                        
                        
                            s
                            l
                            o
                            t
                        
                        
                            f
                            r
                            a
                            m
                            e
                            ,
                             
                            μ
                        
                    
                
            , T = 1 slot, wherein the RMSI offset (D) is provided as a number of ms, the RMSI interval (T) lasts for a period of time equal to one slot corresponding to the numerology of index g ( Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]).   

Regarding claim  7: Yi discloses  a sequence of RMSI PDCCH monitoring occasions. However, Yi does not explicitly teach the method of claim 1, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include an RMSI PDCCH. However, Harada in the same or similar field of endeavor teaches the method of claim 1, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include an RMSI PDCCH (Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Yi’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively (Harada; [0118]).

Regarding claim  8: Yi discloses the method of claim 1, wherein the RMSI interval (T) includes one or more slots corresponding to a numerology of the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions Yi, see paragraph [0080-0086], in order to  determine  the timing of the first RMSI PDCCH monitoring occasion with respect to a start time of a frame containing the RMSI PDCCH monitoring a combination of starting symbol and duration for various cases is considered, when a numerology for both SS block and RMSI is the same (e.g. both with 15 kHz subcarrier spacing): In this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, the following states may be configured:00: Starting position is 1, and the duration is 1; 01: Starting position is 1 and the duration is 2; 10: Starting position is 2, and the duration is 1; 11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]).  

Regarding claim  9: Yi discloses the method of claim 1, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include one or more slots corresponding to a numerology of the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions ( Yi, see paragraph [0091-0094], the numerology used determines the offset and duration of an RMSI, in order to monitoring an RMSI control resource set (CORESET) carrying an RMSI PDCCH during the first RMSI PDCCH monitoring, it is important to know  the  subcarrier spacing for SS block and for  RMSI, for example, when configuring  an SS block with 30 kHz subcarrier spacing, RMSI with 15 kHz subcarrier spacing, subcarrier spacing  for SS is  twice of that of RMSI and this determines the offset and duration of the RMSI).
 
Regarding claim  10: Yi discloses a  method, comprising: transmitting a first synchronization signal block (SS block) from a base station to a user equipment (UE) in a wireless communication system,  an RMSI offset (D) between a timing reference and a slot carrying the RMSI PDCCH monitoring occasion at the beginning of the sequence of the RMSI PDCCH monitoring occasions, and an RMSI interval (T) between two RMSI PDCCH monitoring occasions in the sequence of RMSI PDCCH monitoring occasions ( Yi, see paragraph [0080], FIG. 8, the offset between SS block and RMSI may be considered, and RMSI (offset)  in PDSCH is determined using state information and the interval is represented as a slot, for example, the state [00: right after the first SS block after CORESET, 01: in the next slot, 10: same position to the first SS block, 11: the second next slot], and to support multiple SS blocks within a slot where multiple RMSI transmission may also be necessary, CORESET configuration may have starting symbol and duration).  

However, Yi does not explicitly teach wherein the first SS block includes a physical broadcast channel (PBCH) carrying a beam index (SBI), the PBCH indicates configuration information of a sequence of remaining minimum system information (RMSI) physical downlink control channel (PDCCH) monitoring occasions, each of the RMSI PDCCH monitoring occasions is associated with one of a sequence of SS blocks in an SS block burst set that includes the first SS block, and the configuration information of RMSI PDCCH monitoring occasions. However, Harada in the same or similar field of endeavor teaches wherein the first SS block includes a physical broadcast channel (PBCH) carrying a beam index (SBI) (Harada, see paragraph [0078],  beam information or a beam index  indicates a beam of each of the SS/PBCH blocks of a plurality of frequencies; a beam index may be generated based on the frequency index and the SS/PBCH block index; a beam index may be configured based on the frequency index and the SS/PBCH index or may be an operation value that uses the frequency index and the SS/PBCH index, for example, the beam index may be calculated by using an equation "frequency index*(L-1)+SS/PBCH index (where L may represent a maximum number of SS/PBCH blocks in an SS/PBCH burst set in a frequency range defined by a specification or may represent the number of SS/PBCH blocks that is configured by the base station as information related to transmission of the SS/PBCH blocks and is actually transmitted"), the PBCH indicates configuration information of a Harada, see paragraph [0045], in FIG. 2A, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to frequency division multiplexing with each SS/PBCH block, in FIG. 2B, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to time division multiplexing with each SS/PBCH block), each of the RMSI PDCCH monitoring occasions is associated with one of a sequence of SS blocks in an SS block burst set that includes the first SS block, and the configuration information of RMSI PDCCH monitoring occasions(Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Yi’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively different bands.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction an inter-terminal interference (Harada; [0118]).

Regarding claim 11: Yi discloses a sequence of RMSI PDCCH monitoring occasions.  However, Yi does not explicitly teach the method of claim 10, further comprising: transmitting an RMSI PDCCH over an RMSI control resource set (CORESET) during a first RMSI PDCCH monitoring occasion in the sequence of RMSI PDCCH monitoring occasions that is associated with the first SS block, the RMSI PDCCH carrying scheduling information of a physical downlink shared channel (PDSCH) carrying RMSI; and transmitting the RMSI PDSCH carrying the RMSI. However, Harada in the same or similar field of endeavor teaches the method of claim 10, further comprising: transmitting an RMSI PDCCH over an RMSI control resource set (CORESET) during a first RMSI PDCCH monitoring occasion in the sequence of RMSI PDCCH monitoring occasions that is associated with the first SS block, the RMSI PDCCH carrying scheduling information of a physical downlink shared channel (PDSCH) carrying RMSI; and transmitting the RMSI PDSCH carrying the RMSI (Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include  configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Yi’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively (Harada; [0118]).

Regarding claim  12: Yi discloses  a sequence of RMSI PDCCH monitoring occasions. However, Yi does not explicitly teach the method of claim 10, further comprising: transmitting an RMSI PDCCH over an RMSI the method of claim 10, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include an RMSI PDCCH. However, Harada in the same or similar field of endeavor teaches the method of claim 10, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include an RMSI PDCCH (Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include  configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Yi’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively different bands.  Such combination would have been obvious to combine as both (Harada; [0118]).

Regarding claim  13: Yi discloses the method of claim 10, wherein the RMSI interval (T) includes one or more slots corresponding to a numerology of the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions( Yi, see paragraph [0091-0094], the numerology used determines the offset and duration of an RMSI, in order to monitoring an RMSI control resource set (CORESET) carrying an RMSI PDCCH during the first RMSI PDCCH monitoring, it is important to know  the  subcarrier spacing for SS block and for  RMSI, for example, when configuring  an SS block with 30 kHz subcarrier spacing, and RMSI with 15 kHz subcarrier spacing, subcarrier spacing  for SS is  twice of that of RMSI and this determines the offset and duration of the RMSI and PDCCH DCI is used to configure the spacing).
  
Regarding claim  14: Yi discloses the method of claim 10, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include one or more slots corresponding to a numerology of the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions( Yi, see paragraph [0080], FIG. 8, the offset between SS block and RMSI may be considered, and RMSI (offset)  in PDSCH is determined using state information and the interval is represented as a slot, for example, the state [00: right after the first SS block after CORESET, 01: in the next slot, 10: same position to the first SS block, 11: the second next slot], and to support multiple SS blocks within a slot where multiple RMSI transmission may also be necessary, CORESET configuration may have starting symbol and duration).  

Regarding claim  15: Yi discloses a  user equipment (UE), comprising circuitry configured to: an RMSI offset (D) between a timing reference and a slot carrying the RMSI PDCCH monitoring occasion at the beginning of the sequence of the RMSI PDCCH monitoring occasions, and an RMSI interval (T) between two RMSI PDCCH monitoring occasions in the sequence of RMSI PDCCH monitoring occasions; decode the PBCH of the first SS block to obtain the SBI of the first SS block, the RMSI offset (D), and the RMSI interval (T) ( Yi, see paragraph [0080], FIG. 8, the offset between SS block and RMSI may be considered, and RMSI (offset) in PDSCH is determined using state information, for example, the state [00: right after the first SS block after CORESET, 01: in the next slot, 10: same position to the first SS block, 11: the second next slot], and to support multiple SS blocks within a slot where multiple RMSI transmission may also be necessary, CORESET configuration may have starting symbol and duration); and determine a timing, with respect to the timing reference, of a first RMSI PDCCH monitoring occasion in the sequence of RMSI PDCCH monitoring occasions based on the obtained SBI of the first SS block, the RMSI offset (D), and the RMSI interval (T) according to the following equation: the timing of the first RMSI PDCCH monitoring occasion = D + SBI * T( Yi, see paragraph [0057] and [0006] FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]).   

However, Yi does not explicitly teach receive a first synchronization signal block (SS block) from a base station in a wireless communication system, wherein the first SS block includes a physical broadcast channel (PBCH) carrying a beam index (SBI), the Harada, see paragraph [0078],  beam information or a beam index  indicates a beam of each of the SS/PBCH blocks of a plurality of frequencies; a beam index may be generated based on the frequency index and the SS/PBCH block index; a beam index may be configured based on the frequency index and the SS/PBCH index or may be an operation value that uses the frequency index and the SS/PBCH index, for example, the beam index may be calculated by using an equation "frequency index*(L-1)+SS/PBCH index (where L may represent a maximum number of SS/PBCH blocks in an SS/PBCH burst set in a frequency range defined by a specification or may represent the number of SS/PBCH blocks that is configured by the base station as information related to transmission of the SS/PBCH blocks and is actually transmitted" ), the PBCH indicates configuration information of a sequence of remaining minimum system information (RMSI) physical downlink control channel (PDCCH) monitoring occasions(Harada, see paragraph [0045], in FIG. 2A, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to frequency division multiplexing with each SS/PBCH block, in FIG. 2B, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to time division multiplexing with each SS/PBCH block), each of the RMSI PDCCH monitoring occasions is associated with one of a sequence of SS blocks in an SS block burst set that includes the first SS block, and the configuration information of RMSI PDCCH monitoring occasion(Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Yi’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively different bands.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction an inter-terminal interference (Harada; [0118]).
  
Regarding claim 16: Yi discloses the UE of claim 15, wherein the timing reference is a starting of each of a sequence of frame transmitted with a period (Yi, see paragraph [0069], a user terminal receives information that uses SS/PBCH blocks from the radio base station with a duration information with a periodicity and an offset with respect to a reference timing). 

Regarding claim  17: Yi discloses the UE of claim 15, wherein the circuitry is further configured to: determine the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference according to the following equation: the timing of the first RMSI PDCCH monitoring occasion in slot = D x 2μ + SBI x T x 2μ, wherein the RMSI offset (D) and the RMSI interval (T) are provided as a number of ms, and g is an index of a numerology for transmission of RMSI PDCCHs carried in the RMSI PDCCH monitoring occasions ( Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]).   

Regarding claim  18: Yi discloses the UE of claim 15, wherein the circuitry is further configured to:  determine the timing of the first RMSI PDCCH monitoring occasion with respect to a start time of a frame containing the RMSI PDCCH monitoring occasion according to the following equation: the timing of the first RMSI PDCCH monitoring occasion in slot within the frame = (D x 2μ + SBI x T x 2μ)                
                    
                        
                            N
                        
                        
                            s
                            l
                            o
                            t
                        
                        
                            f
                            r
                            a
                            m
                            e
                            ,
                             
                            μ
                        
                    
                
            , wherein the RMSI offset (D) and the RMSI interval (T) are provided as a number of ms, and N framep represents a number of slots in the frame corresponding to a numerology of index g for transmission of RMSI PDCCHs carried in the RMSI PDCCH monitoring occasions ( Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]).   

Regarding claim  19: Yi discloses the UE of claim 18, wherein the circuitry is further configured to: determine the timing of the first RMSI PDCCH monitoring occasion with respect to the start time of the frame containing the RMSI PDCCH monitoring occasion according to the following equations: the timing of the first RMSI PDCCH monitoring occasion in slot within the frame = (D x 2μ + SBI x T’)                
                    
                        
                            N
                        
                        
                            s
                            l
                            o
                            t
                        
                        
                            f
                            r
                            a
                            m
                            e
                            ,
                             
                            μ
                        
                    
                
            , slot = (D x 2μ + SBI )                
                    
                        
                            N
                        
                        
                            s
                            l
                            o
                            t
                        
                        
                            f
                            r
                            a
                            m
                            e
                            ,
                             
                            μ
                        
                    
                
              T’ = 1 slot, wherein the RMSI offset (D) is provided as a number of ms, the RMSI interval (T) lasts for a period of time T' equal to one slot corresponding to the  Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]).   
 
Regarding claim 20: Yi discloses a sequence of RMSI PDCCH monitoring occasions. However, Yi does not explicitly teach the UE of claim 15, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include an RMSI PDCCH. However, Harada in the same or similar field of endeavor teaches the UE of claim 15, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include an RMSI PDCCH(Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Yi’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively different bands.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction an inter-terminal interference (Harada; [0118]).

Regarding claim  21: Yi discloses a  method, comprising: receiving a first synchronization signal block (SS block) from a base station at a user equipment (UE) in a wireless communication system,  an RMSI offset (D) between a timing reference and  Yi, see paragraph [0080], FIG. 8, the offset between SS block and RMSI may be considered, and RMSI (offset) in PDSCH is determined using state information, for example, the state [00: right after the first SS block after CORESET, 01: in the next slot, 10: same position to the first SS block, 11: the second next slot], and to support multiple SS blocks within a slot where multiple RMSI transmission may also be necessary, CORESET configuration may have starting symbol and duration); and determining a timing with respect to the timing reference of a first RMSI PDCCH monitoring occasion in the sequence of RMSI PDCCH monitoring occasions based on the obtained SBI of the first SS block, the RMSI offset (D), and the RMSI interval (T) according to the following equation: the timing of the first RMSI PDCCH monitoring occasion = D * 2μ +                 
                    
                        
                            S
                            B
                            I
                            +
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                    
                
            x T  ( Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]).   

However, Yi does not explicitly teach wherein the first SS block includes a physical broadcast channel (PBCH) carrying a beam index (SBI), the PBCH indicates configuration information of a sequence of remaining minimum system information (RMSI) physical downlink control channel (PDCCH) monitoring occasions, each of the RMSI PDCCH monitoring occasions is associated with one of a sequence of SS blocks in an SS block burst set that includes the first SS block, each of the RMSI PDCCH monitoring occasions has an index corresponding to a beam index of the respective SS block in the SS block burst set, and the configuration information of RMSI PDCCH . However, Harada in the same or similar field of endeavor teaches wherein the first SS block includes a physical broadcast channel (PBCH) carrying a beam index (SBI) Harada, see paragraph [0078],  beam information or a beam index  indicates a beam of each of the SS/PBCH blocks of a plurality of frequencies; a beam index may be generated based on the frequency index and the SS/PBCH block index; a beam index may be configured based on the frequency index and the SS/PBCH index or may be an operation value that uses the frequency index and the SS/PBCH index, for example, the beam index may be calculated by using an equation "frequency index*(L-1)+SS/PBCH index (where L may represent a maximum number of SS/PBCH blocks in an SS/PBCH burst set in a frequency range defined by a specification or may represent the number of SS/PBCH blocks that is configured by the base station as information related to transmission of the SS/PBCH blocks and is actually transmitted", the PBCH indicates configuration information of a sequence of remaining minimum system information (RMSI) physical downlink control channel (PDCCH) monitoring occasions(Harada, see paragraph [0045], in FIG. 2A, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to frequency division multiplexing with each SS/PBCH block, in FIG. 2B, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to time division multiplexing with each SS/PBCH block), each of the RMSI PDCCH monitoring occasions is associated with one of a sequence of SS blocks in an SS block burst set that includes the first SS block, each of the RMSI PDCCH monitoring occasions has an index corresponding to a beam index of the respective SS block in the SS block burst Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Yi’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively different bands.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction an inter-terminal interference (Harada; [0118]).
  
Regarding claim 22: Yi discloses the method of claim 21, wherein the timing reference is a starting of each of a sequence of frames transmitted with a period (Yi, see paragraph [0069], a user terminal receives information that uses SS/PBCH blocks from the radio base station with a duration information with a periodicity and an offset with respect to a reference timing). 
 
Regarding claim 23. The method of claim 21, further comprising: determining the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference μ +                 
                    
                        
                            S
                            B
                            I
                            +
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                    
                
            x T x 2μ)                
                    
                        
                            N
                        
                        
                            s
                            l
                            o
                            t
                        
                        
                            f
                            r
                            a
                            m
                            e
                            ,
                             
                            μ
                        
                    
                
            , wherein the RMSI offset (D) and the RMSI interval (T) are provided as a number of ms, and g is an index of a numerology for transmission of RMSI PDCCHs carried in the RMSI PDCCH monitoring occasions( Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]).   
 
Regarding claim  24: Yi discloses the method of claim 21, further comprising:  determining the timing of the first RMSI PDCCH monitoring occasion with respect to a start time of a frame containing the RMSI PDCCH monitoring occasion according to the following equation: the timing of the first RMSI PDCCH monitoring occasion in slot within the frame = (D x 2μ +                 
                    
                        
                            S
                            B
                            I
                            +
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                    
                
            x T )                
                    
                        
                            N
                        
                        
                            s
                            l
                            o
                            t
                        
                        
                            f
                            r
                            a
                            m
                            e
                            ,
                             
                            μ
                        
                    
                
            wherein the RMSI offset (D) and the RMSI interval (T) are provided as a number of ms, and N rame , represents a number of slots in the frame corresponding to a numerology of index g for transmission of RMSI PDCCHs carried in the RMSI PDCCH monitoring occasions( Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]).   

Regarding claim  25: Yi discloses the method of claim 24, further comprising: determining the timing of the first RMSI PDCCH monitoring occasion with respect to the start time of the frame containing the RMSI PDCCH monitoring occasion according to the following equations:  the timing of the first RMSI PDCCH monitoring occasion in slot within the frame = frame = (D x 2μ +                 
                    
                        
                            S
                            B
                            I
                            +
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                    
                
            x T )                
                    
                        
                            N
                        
                        
                            s
                            l
                            o
                            t
                        
                        
                            f
                            r
                            a
                            m
                            e
                            ,
                             
                            μ
                        
                    
                    =
                    (
                    D
                     
                    x
                     
                    2
                    μ
                     
                    +
                     
                    
                        
                            S
                            B
                            I
                            +
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                    
                    )
                    
                        
                            N
                        
                        
                            s
                            l
                            o
                            t
                        
                        
                            f
                            r
                            a
                            m
                            e
                            ,
                             
                            μ
                        
                    
                
             T’= 1, wherein the RMSI offset (D) is provided as a number of ms, the RMSI interval (T) lasts for a period of time equal to one slot corresponding to the numerology of index g( Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]).   
Remarks

There are two formulae used in the claims: D x 2μ + SBI x T x 2μ   and (D * 2μ + SBI * T * 2μ)                        
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                    

First Examiner’s concern regarding the above formulae: There are numerous issues regarding these formulae, such as, what are the different  values  of μ and what is SBI and how  its value is determined, what the unit of offset value and how do you determine the offset value; and also Examiner respectfully indicates the above formulae assume that numerology as is called spacing  

The second concern regarding the formulae is as follows: According paragraph [0005] of the instant specification: … a method for remaining minimum system information (RMSI) reception. The method can include receiving a first synchronization signal block (SS block) from a base station at a user equipment (UE) in a wireless communication system, wherein the first SS block includes a physical broadcast channel (PBCH) carrying a beam index (SBI), the PBCH indicates configuration information of a sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions, each of the RMSI PDCCH monitoring occasions is associated with one of a sequence of SS blocks in an SS block burst set that includes the first SS block, and the configuration information of RMSI PDCCH monitoring occasion indicates an RMSI offset (D) between a timing reference and a slot carrying the RMSI PDCCH monitoring occasion at the beginning of the sequence of the RMSI PDCCH monitoring occasions, and an RMSI interval (T) between two RMSI PDCCH monitoring occasions in the sequence of RMSI PDCCH monitoring occasions, decoding the PBCH of the first SS block to obtain the SBI of the first SS block, the RMSI offset (D), and the RMSI interval (T), and determining a timing, with respect to the timing reference, of a first RMSI PDCCH monitoring occasion in the sequence of RMSI PDCCH monitoring occasions based on the obtained SBI of the first SS block, the RMSI offset (D), and the RMSI interval (T) according to the following equation: the timing of the first RMSI PDCCH monitoring occasion=D+SBI*T. 

From paragraph 0005 of the instant specification one gathers that RMSI is associated with SS blocks and the parameters the instant application used to 

The reference prior art US. Pub. 20190356524 to Yi discloses the same approach as the instant application associates RMSI with SS block to determine the position of RMSI in PDCCH, see below: Note: there are two approaches and the second approach is used by the instant application.
When time/frequency location of CCS for RMSI is aligned with SS block, see paragraphs [0072-0078], FIG. 7, … configuring RMSI, Referring to FIG. 7, control channel may be transmitted in a SS block and the beam index of control channel may be same as PSS/SSS/PBCH in the same SS block aligned at the same symbol(s). 
When frequency location of CCS for RMSI is aligned with SS block, see paragraphs [0079-0086], FIG. 8, configuring RMSI, SS block may have associated RMSI in the same frequency region (or around the same frequency region). The offset between SS block and RMSI may be considered. Data may also be scheduled in the same slot by avoiding SS block (which may be implicitly rate matched by the UE) or cross-slot.
In both cases SS block is the important aspect of the invention and the formula does not consider this aspect and the presentation of the formula is made devoid of the origin of the parameters used in the formula, and the other most important aspect is the spacing ( Numerology), which is not shown in the formula.  The following the approach taken by Yi the primary reference to solve RMSI monitoring in PDSCH: see paragraphs 0079-0080, “Frequency Location common search space (CSS) for RMSI is Aligned with SS Block; FIG. 8, configuring RMSI with the approach that SS block may have associated RMSI in the same frequency region (or around the same frequency region), the offset between SS block and RMSI may be considered; data may also be scheduled in the same slot by avoiding SS block. In DCI the location of PDSCH for RMSI transmission, only a few states may be used. For example, each state may represent [00: right after 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476